Exhibit 99.1 AGREEMENT TO JOINTLY FILE SCHEDULE 13D The undersigned hereby agree to jointly prepare and file with regulatory authorities a Schedule 13D and any future amendments thereto reporting each of the undersigned’s ownership of securities of GVC Venture Corp. and hereby affirm that such Schedule 13D is being filed on behalf of each of the undersigned. Dated: October 15, 2009 /s/ Paul Williams Paul Williams Lincoln America Investments, LLC By: /s/ Paul Williams Name: Paul Williams, Managing Member
